Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/5/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-6, 9, 16-23, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, EP 3 487 249 Al (LG ELECTRONICS INC [KR]) 22 May 9019 (2019-05-22), hereinafter “LG”, in view of prior art of record, WO 2018/094252 A1 (QUALCOMM INC [US]) 24 May 2018 (2018-05-24), hereinafter “Lee”.


          Consider claims 1, 17, 29 and 30, LG et al. clearly disclose a method for wireless communication at a user equipment (UE), comprising:           
          receiving, from a base station, system information indicating a multicast control channel message configuration (par. 57 (A limited amount of MBMS control information is provided on the BCCH. This primarily concerns the information needed to acquire the MCCH(s). This information is carried by means of a single MBMS specific SystemInformationBlock: SystemInformationBlockType13)); 
          transmitting, to the base station, a request for a multicast control channel message (fig. 11 (S1140), par. 100 (the UE may request the MBMS
control information to a network through the MBMS control information request message. That is, the UE may request the network to transmit the MBMS control information, similarly to on-demand system information (OSI)), pars. 9-11, 101); 
          receiving, in accordance with the multicast control channel message configuration and in response to transmission of the request (par. 103 (in step $1150, the UE may know when MBMS control information is transmitted through the selected beam. The MBMS control information may be transmitted to the UE through the selected beam within a window of a time domain. The BS may provide MBMS-related SIB, MCCH, and/or SC-MCCH to the UE through beam sweeping)), the multicast control channel message which is indicative of a multicast service radio bearer configuration; and 
          receiving multicast traffic from the base station in accordance with the multicast service radio bearer configuration. 
          However, LG et al. do not specifically disclose a multicast service radio bearer configuration; 
          In the same field of endeavor, Lee et al. clearly show:
          the multicast control channel message which is indicative of a multicast service radio bearer configuration (par. 48 (SCPTM configuration message is 
transmitted on MCCH, Then the UE may then receive an (SCPTM)
configuration message, which may cause Ne UE to activate an MBMS5bearer (MAB); paragraphs 5, 74)); and 
          receiving multicast traffic from the base station in accordance with the multicast service radio bearer configuration (par. 48 (SCPTM configuration message is 
transmitted on MCCH, Then the UE may then receive an (SCPTM)
configuration message, which may cause Ne UE to activate an MBMS5bearer (MAB); paragraphs 5, 74)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show a multicast service radio bearer configuration, as taught by Lee, so that that radio resources will be utilized more efficiently.



          Consider claim 2, and as applied to claim 1 above, 
                          claim 18, and as applied to claim 17 above,
                          claim 19, and as applied to claim 18 above,   
LG et al. clearly disclose a method, wherein transmitting the request for the multicast control channel message further comprises: 
          determining to transmit the request by a random access preamble (par. 101 (Option 2: The MBMS control information request may be transmitted through a random access preamble, a random access preamble set, or a random access resource indicating a selected beam)) based at least in part on the system information (par. 57(A limited amount of MBMS control information is provided on the BCCH. This primarily concerns the information needed to acquire the MCCH(s). This information is carried by means of a single MBMS specific SystemInformationBlock: SystemInformationBlockType13)) comprising a multicast control channel message request configuration (par. 100 (the UE may request the MBMS control information to a network through the MBMS control information request message. That is, the UE may request the network to transmit the MBMS control information, similarly to on-demand system information (OSI)));  
          transmitting the request by the random access preamble to the base station within a random access occasion indicated by the multicast control channel message request configuration within the system information (par. 57 (A limited amount of MBMS control information is provided on the BCCH. This primarily concerns the information needed to acquire the MCCH(s). This information is carried by means of a single MBMS specific SystemInformationBlock: SystemInformationBlockType13); and 
          receiving a random access response message from the base station, wherein receiving the multicast control channel message is based at least in part on receiving the random access response message (par. 6 (In case of the OSI, a terminal may request for system information at a cell, and upon receiving the request, a network may transmit the requested system information to the terminal), fig. 11 (S1140/S1150), par. 11 (The MBMS control information request message may be transmitted through at least one of a random access preamble, random access resource information indicating the selected beam, L1 uplink control information, an MAC control element, and an RRC message including an index of the selected beam and a UE identity)).
(=18/17, 19/18)


          Consider claim 3, and as applied to claim 1 above, 
                          claim 20, and as applied to claim 17 above, 
LG et al. clearly disclose a method, wherein transmitting the request for the multicast control channel message further comprises: 
          transmitting the request by a radio resource control request message, wherein the radio resource control request message is included within a radio resource control system information request, a radio resource control multicast control channel request, or a payload of a first random access message of a two-step random access procedure (par. 11 (The MBMS control information request message may be transmitted through at least one of a random access preamble, 
random access resource information indicating the selected beam, L1 uplink control information, an MAC control element, and an RRC message including an index of the selected beam and a UE identity)).


          Consider claim 4, and as applied to claim 3 above,
                         claim 21, and as applied to claim 20 above, 
LG et al. clearly disclose a method, wherein: 
          receiving the multicast control channel message further comprises receiving the multicast control channel message by a radio resource control configuration message responsive to the radio resource control request message (par. 11 (The MBMS control information request message may be transmitted through at least one of a random access preamble, 
random access resource information indicating the selected beam, L1 uplink control information, an MAC control element, and an RRC message including an index of the selected beam and a UE identity)); and 
          determining to transmit the request by the radio resource control request message is based at least in part on an absence of a multicast control channel message request configuration within the system information (par. 57 (A limited amount of MBMS control information is provided on the BCCH. This primarily concerns the information needed to acquire the MCCH(s). This information is carried by means of a single MBMS specific SystemInformationBlock: SystemInformationBlockType13), par. 100 (In step S1140, the UE may request the MBMS control information to a network through the MBMS control information request message. That is, the UE may request the network to transmit the MBMS control information, similarly to on-demand system information (OSI))).


          Consider claim 5, and as applied to claim 1 above, 
                          claim 22, and as applied to claim 17 above,
LG et al. clearly disclose a method, wherein: 
          the system information indicates a multicast control channel message request configuration comprising at least one of an indication of a time period for transmitting the request or resources for transmitting the request (par. 57 (A limited amount of MBMS control information is provided on the BCCH. This primarily concerns the information needed to acquire the MCCH(s). This information is carried by means of a single MBMS specific SystemInformationBlock: SystemInformationBlockType13), par. 25 (the MBMS control information is received only when a UE requests a BS to provide the MBMS control information, thereby preventing radio resources from being unnecessarily consumed),); and 
          transmitting the request further comprises transmitting the request in accordance with the multicast control channel message request configuration (pars. 57 and 25).



          Consider claim 6, and as applied to claim 1 above,
                          claim 23, and as applied to claim 17 above,  
LG et al. clearly disclose a method of claim 1, further comprising: 
          monitoring a physical downlink control channel for the multicast control channel message in accordance with the multicast control channel message configuration, wherein receiving the multicast control channel message is based at least in part on monitoring the physical downlink control channel (par. 104 (Option 1:…The UE may monitor a PDCCH within the selected beam interval to receive a message…)); and
          monitoring a control resource set of the physical downlink control channel indicated by the system information, wherein the control resource set is associated with a monitoring time window, a monitoring period, a monitoring offset, or a combination thereof (par. 104 (Option 1:… A window in which MBMS control information can be transmitted may be defined on a beam basis. The UE may select a window in which the selected beam can be scheduled. If the UE selects multiple beams, the UE may select multiple windows. The UE may monitor a PDCCH within the selected window to receive the MBMS control information)).


          Consider claim 9, and as applied to claim 1 above,
                         claim 26, and as applied to claim 17 above,  
LG et al. clearly disclose a method, wherein: 
           transmitting the request for the multicast control channel message is based at least in part on the system information indicating that the multicast control channel message is to be received on-demand (fig. 11 (S1140), par. 100 (the UE may request the MBMS control information to a network through the MBMS control information request message. That is, the UE may request the network to transmit the MBMS control information, similarly to on-demand system information (OSI)), pars. 9-11, 101).



          Consider claim 16, and as applied to claim 1 above, LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose a multicast/broadcast service radio bearer configuration. 
          In the same field of endeavor, Lee et al. clearly show:                   
          the multicast service radio bearer configuration is a multicast/broadcast service radio bearer configuration (par. 6 (after transmitting the SC-MCCH notification message, a network device may transmit a SC-MCCH single cell point to multipoint (SCPTM) configuration message, and the SC-MCCH SCPTM configuration message may activate or initiate activation of an MBMS bearer (MRB))); and 
          the multicast traffic is multicast/broadcast traffic (par. 6 (network devices may multicast or broadcast data to one or more UEs. In some cases, this data may include eMBMS data. Network devices may transmit one or more control messages before multicasting or broadcasting the eMBMS data)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show a multicast/broadcast service radio bearer configuration, as taught by Lee, so that that radio resources will be utilized more efficiently.






         Claims 7-8 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, EP 3 487 249 Al (LG ELECTRONICS INC [KR]) 22 May 9019 (2019-05-22), hereinafter “LG”, in view of prior art of record, WO 2018/094252 A1 (QUALCOMM INC [US]) 24 May 2018 (2018-05-24), hereinafter “Lee”, and in view of Van Lieshout et al. (U.S. PG-Publication # 2006/0068793).


          Consider claim 7, and as applied to claim 1 above, 
                          claim 25, and as applied to claim 24 above,
LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose a set of delay sensitive MBMS radio bearer configuration.
          In the same field of endeavor, Van Lieshout et al. clearly show:
           the multicast control channel message is associated with a set of delay sensitive multicast service radio bearer configurations including the multicast service radio bearer configuration (par. 3 (MBMS radio bearer configuration), par. 12 (Each service provided by the MBMS typically corresponds with one radio bearer. The radio bearers are mapped onto a transport channel, Forward Access Channel (FACH) in the case of MBMS. One or more radio bearers are mapped to a single common FACH. The FACH provides the means to transfer data with a certain quality of service (QoS), for example, a certain data rate, residual error rate and delay)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show a set of delay sensitive MBMS radio bearer configuration, as taught by Van Lieshout, so that radio resources will be utilized more efficiently.



          Consider claim 8, and as applied to claim 1 above, 
                         Claim 24, and as applied to claim 17 above,
LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose a set of delay insensitive MBMS radio bearer configuration.
          In the same field of endeavor, Van Lieshout et al. clearly show:
           the multicast control channel message is associated with a set of multicast service radio bearer configurations that are delay insensitive (par. 12 (any services that require the same quality of service are typically mapped to the same transport channel (FACH), whereas services that require lower or higher quality of services are mapped to other transport channels (FACH))); and
           the set of multicast service radio bearer configurations comprises the multicast service radio bearer configuration (par. 3 (MBMS radio bearer configuration)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show a set of delay insensitive MBMS radio bearer configuration, as taught by Van Lieshout, so that radio resources will be utilized more efficiently






         Claims 10-11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, EP 3 487 249 Al (LG ELECTRONICS INC [KR]) 22 May 9019 (2019-05-22), hereinafter “LG”, in view of prior art of record, WO 2018/094252 A1 (QUALCOMM INC [US]) 24 May 2018 (2018-05-24), hereinafter “Lee”, and in view of Wang et al. (U.S. PG-Publication # 2019/0182633).


          Consider claim 10, and as applied to claim 1 above, 
                          claim 27, and as applied to claim 17 above,
LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose a service group associated with the multicast traffic
          In the same field of endeavor, Wang et al. clearly show: 
          determining a service group associated with the multicast traffic, wherein receiving the multicast control channel message is based at least in part on the determined service group (par. 4 (the SC-MCCH information includes control information about all ongoing services and upcoming services, such as temporary mobile group identity (TMGI) of the ongoing services, and temporary mobile group identity (TMGI) of the upcoming services, etc.; and the user equipment (UE) is woken up upon receiving the change notification message to receive and decode the Single Cell-Multicast Control channel (SC-MCCH) information to be subsequently transmitted in a multicast or broadcast manner in the downlink shared channel (NPDSCH), so as to determine whether an upcoming service is a service of interest)); and 
          determining a service group identifier associated with the service group based at least in part on a multicast service radio bearer context or a multicast broadcast service identifier (par. 4 (the SC-MCCH information includes control information about all ongoing services and upcoming services, such as temporary mobile group identity (TMGI) of the ongoing services, and temporary mobile group identity (TMGI) of the upcoming services, etc.; and the user equipment (UE) is woken up upon receiving the change notification message to receive and decode the Single Cell-Multicast Control channel (SC-MCCH) information to be subsequently transmitted in a multicast or broadcast manner in the downlink shared channel (NPDSCH), so as to determine whether an upcoming service is a service of interest)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show a service group associated with the multicast traffic, as taught by Wang, so that radio resources will be utilized more efficiently.
 



          Consider claim 11, and as applied to claim 1 above, LG et al. clearly disclose a method, wherein the multicast control channel message includes both an on-demand multicast control channel message (fig. 11 (S1140), par. 100 (the UE may request the MBMS control information to a network through the MBMS control information request message. That is, the UE may request the network to transmit the MBMS control information, similarly to on-demand system information (OSI)), pars. 9-11, 101) and a periodic multicast control channel message (par. 42 (The system information carries one or more system information blocks. All system information blocks may be transmitted with the same periodicity)).





         Claims 12-15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, EP 3 487 249 Al (LG ELECTRONICS INC [KR]) 22 May 9019 (2019-05-22), hereinafter “LG”, in view of prior art of record, WO 2018/094252 A1 (QUALCOMM INC [US]) 24 May 2018 (2018-05-24), hereinafter “Lee”, and in view of Ma et al. (U.S. PG-Publication # 2016/0323784).




          Consider claim 12, and as applied to claim 1 above, LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose performing a cell reselection procedure.
          In the same field of endeavor, Lee et al. clearly show:                   
          performing a cell reselection procedure from a first base station to a second base station, wherein the base station is the first base station (par. 7 (cell selection/reselection process)); 
          determining that the second base station transmits the multicast traffic in accordance with the multicast service radio bearer configuration based at least in part on a same area identifier being associated with a first multicast control channel message and a second multicast control channel message associated with the second base station, wherein the multicast control channel message is the first multicast control channel message (par. 7 (If the target cell and the original cell belong to the same MBMS over a Single Frequency Network (MBSFN) area, that is, the target cell and the original cell belong to this MBSFN area, the UE may not need to read the resource configuration information of the MBMS after entering the target cell, and may directly use the resource configuration information of the MBMS of the original cell (the current cell) to receive the MBMS in the target cell)); and 
         determining to refrain from monitoring for the system information from the second base station based at least in part on determining that the second base station transmits the multicast traffic in accordance with the multicast service radio bearer configuration, wherein the system information comprises an indication of the area identifier (par. 7 (If the target cell and the original cell belong to the same MBMS over a Single Frequency Network (MBSFN) area, that is, the target cell and the original cell belong to this MBSFN area, the UE may not need to read the resource configuration information of the MBMS after entering the target cell, and may directly use the resource configuration information of the MBMS of the original cell (the current cell) to receive the MBMS in the target cell)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show performing a cell reselection procedure , as taught by Lee, so that radio resources will be utilized more efficiently.







          Consider claim 13, and as applied to claim 1 above, LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose cell reselection. 
          In the same field of endeavor, Ma et al. clearly show:                   
          determining to perform a cell reselection procedure from a first base station, wherein the base station is a second base station (fig. 2 (S202, S204), par. 7 (If the UE is receiving the MBMS in an original cell (which may be also called as a current cell), after the UE leaves the original cell and resides in a target cell (if the UE is in a connected mode, the UE may be switched from the original cell to reside in the target cell, and if the UE is in an idle state, the UE may reside in the target cell from the original cell through a cell selection/reselection process, and the target cell may be also called as a new cell))); 
          receiving an initial multicast control message from the first base station based at least in part on determining to perform the cell reselection procedure (par. 7 (the UE will read messages (an MBMS control signaling carried on an MBMS control channel, i.e. a Multicast Control Channel (MCCH), is called an MCCH message) of a Broadcast Control Channel (BCCH) and the MCCH to acquire resource configuration information of the MBMS in the target cell)); 
          determining that the second base station transmits the multicast traffic based at least in part on the initial multicast control message (par. 7 (fig. 2 (S202, S204), par. 7 (If the UE is receiving the MBMS in an original cell (which may be also called as a current cell), after the UE leaves the original cell and resides in a target cell (if the UE is in a connected mode, the UE may be switched from the original cell to reside in the target cell, and if the UE is in an idle state, the UE may reside in the target cell from the original cell through a cell selection/reselection process, and the target cell may be also called as a new cell)… If the target cell and the original cell belong to different MBSFN areas, the UE needs to read the resource configuration information of the MBMS after entering the target cell)); and 
          performing the cell reselection procedure from the first base station to the second base station based at least in part on determining that the second base station transmits the multicast traffic, wherein receiving the system information is based at least in part on performing the cell reselection procedure (fig. 2 (S202, S204), par. 7 (If the UE is receiving the MBMS in an original cell (which may be also called as a current cell), after the UE leaves the original cell and resides in a target cell (if the UE is in a connected mode, the UE may be switched from the original cell to reside in the target cell, and if the UE is in an idle state, the UE may reside in the target cell from the original cell through a cell selection/reselection process, and the target cell may be also called as a new cell))). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show cell reselection, as taught by Ma, so that radio resources will be utilized more efficiently.




          Consider claim 14, and as applied to claim 1 above,
                         claim 28, and as applied to claim 17 above,  
LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose a cell reselction procedure.
          In the same field of endeavor, Ma et al. clearly show:                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show a cell reselection procedure, as taught by Lee, so that radio resources will be utilized more efficiently.
          receiving the system information is based at least in part on 
          the UE performing a cell reselection procedure (par. 7 (If the UE is receiving the MBMS in an original cell (which may be also called as a current cell), after the UE leaves the original cell and resides in a target cell (if the UE is in a connected mode, the UE may be switched from the original cell to reside in the target cell, and if the UE is in an idle state, the UE may reside in the target cell from the original cell through a cell selection/reselection process, and the target cell may be also called as a new cell)))), 
          the UE performing a cell selection procedure, 
          the UE performing a handover procedure, 
           a change associated with the multicast control channel message, or 
           a combination thereof.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show cell reselection, as taught by Ma, so that radio resources will be utilized more efficiently.
(=28/17)



          Consider claim 15, and as applied to claim 1 above, LG et al. clearly disclose the method as described.
          However, LG et al. do not specifically disclose an identifier associated with the multicast traffic. 
          In the same field of endeavor, Ma et al. clearly show:                   
          wherein the multicast control channel message configuration comprises 
           an indication of a search space associated with the multicast control channel message, 
            a time period for receiving the multicast control channel message, 
            a repetition period of the multicast control channel message, 
            an identifier associated with the multicast traffic (par. 12 (Firstly, a System Information Block (SIB) of the cell, which is carried on a BCCH channel, is read. If the UE is interested in a certain MBMS, the UE needs to read SIB 13 (an SIB numbered 13). Configuration information of one or more MCCHs is carried on SIB 13, and each MCCH corresponds to an MBSFN area. By reading SIB 13, the UE may read: 1) an MBSFN area Identifier (ID) corresponding to each MCCH)), 
            one or more slots associated with the multicast control channel message, 
            a modification period associated with the multicast control channel message, 
            a new service start, or 
            a combination thereof.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by LG, and show an identifier associated with the multicast traffic, as taught by Ma, so that radio resources will be utilized more efficiently.





                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
June 10, 2022